EXHIBIT CONTINGENT VALUE RIGHTS AGREEMENT by and among FRESENIUS KABI PHARMACEUTICALS HOLDING, INC. and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. and THE BANK OF NEW YORK MELLON Dated as of September 10, 2008 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 2 Section 1.1 Definitions 2 Section 1.2 Compliance and Opinions. 9 Section 1.3 Form of Documents Delivered to Trustee. 10 Section 1.4 Acts of Holders. 10 Section 1.5 Notices, etc., to Trustee and Company 11 Section 1.6 Notice to Holders; Waiver. 12 Section 1.7 Conflict with Trust Indenture Act 12 Section 1.8 Effect of Headings and Table of Contents 12 Section 1.9 Successors and Assigns 12 Section 1.10 Benefits of Agreement 12 Section 1.11 Governing Law 12 Section 1.12 Legal Holidays 13 Section 1.13 Separability Clause 13 Section 1.14 No Recourse Against Others 13 Section 1.15 Counterparts 13 Section 1.16 Acceptance of Trust 13 Section 1.17 Treasury Securities 13 Section 1.18 Waiver of Jury Trial 13 Section 1.19 Force Majeure 13 ARTICLE 2 SECURITY FORMS 14 Section 2.1 Forms Generally. 14 ARTICLE 3 THE SECURITIES 14 Section 3.1 Title and Terms. 14 Section 3.2 Registrable Form 16 Section 3.3 Execution, Authentication, Delivery and Dating. 16 Section 3.4 Temporary Securities. 17 Section 3.5 Registration, Registration of Transfer and Exchange. 17 i Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities. 18 Section 3.7 Payments with respect to CVR Certificates 19 Section 3.8 Persons Deemed Owners 19 Section 3.9 Cancellation 19 Section 3.10 CUSIP Numbers 19 ARTICLE 4 THE TRUSTEE 20 Section 4.1 Certain Duties and Responsibilities 20 Section 4.2 Certain Rights of Trustee 20 Section 4.3 Notice of Default 22 Section 4.4 Not Responsible for Recitals or Issuance of Securities 22 Section 4.5 May Hold Securities 22 Section 4.6 Money Held in Trust 22 Section 4.7 Compensation and Reimbursement 22 Section 4.8 Disqualification; Conflicting Interests. 23 Section 4.9 Corporate Trustee Required; Eligibility 23 Section 4.10 Resignation and Removal; Appointment of Successor. 24 Section 4.11 Acceptance of Appointment of Successor. 25 Section 4.12 Merger, Conversion, Consolidation or Succession to Business 25 Section 4.13 Preferential Collection of Claims Against Company 26 ARTICLE 5 HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 26 Section 5.1 Company to Furnish Trustee Names and Addresses of Holders 26 Section 5.2 Preservation of Information; Communications to Holders. 26 Section 5.3 Reports by Trustee. 26 Section 5.4 Reports by Company 27 ARTICLE 6 AMENDMENTS 28 Section 6.1 Amendments Without Consent of Holders 28 Section 6.2 Amendments with Consent of Holders 28 Section 6.3 Execution of Amendments 29 Section 6.4 Effect of Amendments; Notice to Holders. 29 ii Section 6.5 Conformity with Trust Indenture Act 29 Section 6.6 Reference in Securities to Amendments 30 ARTICLE 7 COVENANTS 30 Section 7.1 Payment of Amounts, if any, to Holders 30 Section 7.2 Maintenance of Office or Agency. 30 Section 7.3 Money for Security Payments to Be Held in Trust. 31 Section 7.4 Certain Purchases and Sales 31 Section 7.5 Books and Records 31 Section 7.6 Audits. 31 Section 7.7 Listing of CVRs 31 Section 7.8 Restrictive Covenants 33 Section 7.9 Fresenius Group Transactions 33 Section 7.10 Enforcement of Parent Equity Commitment 33 Section 7.11 Arm’s Length Transactions 34 Section 7.12 Notice of Default 34 ARTICLE 8 REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT 34 Section 8.1 Event of Default Defined; Waiver of Default 34 Section 8.2 Collection of Indebtedness by Trustee; Trustee May Prove Debt 35 Section 8.3 Application of Proceeds 37 Section 8.4 Suits for Enforcement 37 Section 8.5 Restoration of Rights on Abandonment of Proceedings 38 Section 8.6 Limitations on Suits by Holders 38 Section 8.7 Unconditional Right of Holders to Institute Certain Suits 38 Section 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default. 38 Section 8.9 Control by Holders. 39 Section 8.10 Waiver of Past Defaults. 39 Section 8.11 Trustee to Give Notice of Default, But May Withhold in Certain Circumstances 40 Section 8.12 Right of Court to Require Filing of Undertaking to Pay Costs 40 ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE 40 iii Section 9.1 Company May Consolidate, etc., on Certain Terms 40 Section 9.2 Successor Person Substituted. 41 Section 9.3 Opinion of Counsel to Trustee 41 Section 9.4 Successors 41 ARTICLE 10 SUBORDINATION 41 Section 10.1 Agreement to Subordinate 41 Section 10.2 Liquidation; Dissolution; Bankruptcy 42 Section 10.3 Default on Senior Obligations 42 Section 10.4 Notice of Event of Default 43 Section 10.5 When Distribution Must Be Paid Over. 43 Section 10.6 Notice by Company 43 Section 10.7 Subordination Effective Notwithstanding Deficiencies with Respect to Senior Obligations; Waiver of Right to Contest Senior Obligation; Reinstatement of Subordination Provisions. 43 Section 10.8 Subrogation 44 Section 10.9 Relative Rights 44 Section 10.10 Subordination May Not Be Impaired by Company 45 Section 10.11 Distribution or Notice to Representative 45 Section 10.12 Rights of Trustee 45 Section 10.13 Authorization to Effect Subordination 45 Section 10.14 Amendments 45 Section 10.15 Change of Control. 46 Section 10.16 Reliance on Judicial Order or Certificate of Liquidating Agent 46 Section 10.17 Trustee Not Fiduciary for Holders of Senior Indebtedness 47 Annex A - Form of CVR Certificate. Note: This table of contents shall not, for any purpose, be deemed to be a part of this CVR Agreement. iv Reconciliation and tie between Trust Indenture Act of 1939 and Contingent Value Rights Agreement, dated as of September 10, 2008. Trust Indenture Act Section Agreement Section Section 310 (a)(1) 4.9 (a)(2) 4.9 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 4.9 (b) 4.8, 4.10 Section 311 (a) 4.13(a) (b) 4.13(a) Section 312 (a) 5.1, 5.2(a) (b) 5.2(b) (c) 5.2(c) Section 313 (a) 5.3(a) (b) 5.3(a) (c) 5.3(a) (d) 5.3(b) Section 314 (a) 5.4 (b) Not Applicable (c)(1) 1.2(a) (c)(2) 1.2(a) (c)(3) Not Applicable (d) Not Applicable (e) 1.2(b) Section 315 (a) 4.1(a), 4.1(b) (b) 8.11 (c) 4.1(a) (d) 4.1(c) (d)(1) 4.1(a), 4.1(b) (d)(2) 4.1(c)(ii) (d)(3) 4.1(c)(iii) (e) 8.12 Section 316 (a)(last sentence) 1.17 (a)(1)(A) 8.9 (a)(1)(B) 8.10 (a)(2) Not Applicable (b) 8.7 v Section 317 (a)(1) 8.2 (a)(2) 8.2 (b) 7.3 Section 318 (a) 1.7 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the CVR Agreement. vi THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of September 10, 2008 (the “CVR Agreement”), by and among Fresenius Kabi Pharmaceuticals Holding, Inc., a Delaware corporation (the “Company”), The Bank of New York Mellon Trust Company, N.A., a national banking association, as trustee (the “Trustee”), and The Bank of New York Mellon, as paying agent and security registrar, in favor of each person who from time to time holds one or more Contingent Value Rights (the “Securities” or “CVRs”) to receive cash payments in the amounts and subject to the terms and conditions set forth herein. W I T N E S S E T H: WHEREAS, a registration statement on Form S-4 (No. 333-152690) (the “Registration Statement”) with respect to the CVRs has been prepared and filed by the Company with the Commission (as defined below) and has become effective in accordance with the Securities Act of 1933 (the “Securities Act”).This CVR Agreement is entered into pursuant to the
